Title: From John Quincy Adams to Abigail Smith Adams, 11 June 1811
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 20.
St: Petersburg 11. June 1811.

Your letter of 15. Feby: which was brought by Captain Brown, of the Washington, and which I received on the 23d: of last Month, gave me the first intelligence of those afflicting Events the Death of Mrs: Hellen and Mrs: Norton—I received it early in the morning, and was thereby enabled to communicate it to my wife and her Sister, with as much preparation as the nature of the case would admit—But after the long, long expectation of letters from America, which had been sharpening in eagerness for so many Months, the first suggestion that they were come, and were to give any thing but joy, told so effectually the full tale of woe, that it was impossible to break altogether the abruptness of the stroke—They were both affected as you will conceive better than I can describe—My wife was for several days severely ill, and it is yet in the dispensations of merciful Providence to determine to what extent she has been or may yet be a sufferer by the consequences of this heavy calamity—By the blessing of God we are now encouraged with favourable hopes—She is as well as could be expected in her situation, and has written you a letter which I enclose.
A week after the receipt of yours of 15. Feby:—which is numbered 5. came the packets which had been sent by Mr: Erving, containing your N. 1. Jany: 20:—N. 2. Jany: 26. and N. 7. 4th March—So that if correctly numbered there are still 3—4—and 6 to be received.—But there have come at the same time your letters of 15 and 21 Jany: and 4. March to my wife; besides one to Catherine Johnson.
The subject which most urgently calls for an immediate answer is that spoken of in the letter of 4. March—Besides your wishes, and those of my father, expressed in a letter from him of the same date, I am stimulated by all the considerations which have presented themselves to my own mind, and by the advice of several other friends who wrote me by Mr: Erving to return home—A duty however of a still more commanding nature has required me to stay, and consequently to decline the acceptance of an office, the duties of which I cannot discharge. I have sufficiently explained to the President of the United States, and still more fully to my father the motives upon which I came to my determination—There are occasions in the private concerns of individuals, as well as in the public affairs of Nations, when the wisdom of a resolution can be ascertained only by the issue of Events—The rejection of an excellent offer seems to be among those things which nothing but ultimate success can justify—I cannot hesitate in saying to you, that for my individual interest, there is not in the United States nor under them an Office so eligible as that of a Judge of the Supreme Court—A settled Station during good behaviour; tantamount to a tenure during life, or at least during my own pleasure—useful and honourable occupation—a secure competence to support my family—the happiness of being at home with you; with my father, with all my children, and the prospect of a harbour sheltered from that tempest of foul and malignant passions, through which it has been and still must be my lot to live, all this was included in the Commission so unexpectedly tendered me by the President and an unanimous Senate—All this I have irrevocably put away from me—and at a moment when according to a report current here, I am already superseded, in the mission to this Country.—But in the beginning of last January, I was led to expect a recall, and I then informed the President that I should in such case remain here, as a private individual probably untill the next Summer—The occasion which detains me, continues to this day, and I have no reason to think it will be possible for me to embark for America with my family, during the present year—Neither can I ask or consent that the office should be kept open and unfilled another year to suit my private convenience. I have therefore declined it; and have not been under the necessity of sacrificing to selfish and prudential considerations my sober and deliberate opinion of my own comparative unfitness for the office—my long formed and steadily entertained aversion to a Judicial Station, and my best feelings of personal friendship.
We were long in a state of uncertainty, whether the Navigation between this Country and the United States, would be at all admitted during the few months of the present year, while the season allows it—Before the British fleet appeared in the Baltic, a number of American vessels were detained by Danish privateers; and what is yet worse, four at least have been taken by french privateers and carried into Dantzick—There was a party in England for declaring a general Blockade of the Baltic, from an idea, that it would force the Northern Powers to admit vessels and goods into their Ports under the British flag—In reality it would have excluded them more rigorously than ever; and so the British Government appear themselves now to be convinced—For although they have a very large force in the Baltic they have hitherto declared no blockade, and have suffered neutral vessels coming here freely to pass the Sound. upwards of thirty American vessels, have already arrived at Cronstadt since the Navigation commenced, and most of them within the last week.—Several directly from the United States; but hitherto none, excepting the Washington, from Boston—I wrote you more than a month since, by the William, Captain Standly, who sailed however only a few days past from Revel; and now I write by the Galatea, Captain Towne, a vessel belonging to Mr: W. R. Gray—This and several other vessels by which I send public despatches or private letters, sail nearly at the same time, and if eventually successful in their voyages, will also arrive in America about the same time. In your letter of 4. March, you mention having requested me in a former letter to send you out by any vessel of Mr: Grays sheeting and table linen to the amount of one hundred Dollars—Not having yet received that former letter, I know not in what proportions you would chuse to have each of the two Articles, and have therefore thought best to wait a little longer before I execute the Commission—I expect there will be other vessels  Mr: Gray’s here, besides those now ready to sail, and the Palafax, Captain Welsh is here, not yet ready to go.—I shall be careful to perform your order, before the close of this Season; though I shall probably not come home with the goods myself.
There has been a prospect of War between France and Russia—the natural consequence of which would be a peace between Russia and Great Britain—I say this to you freely, because I believe it is no secret any where—But I must renew a request which I made in one of my first letters to my brother after I left America—Let nothing from my private letters be published in Newspapers, and in the communication of them even to friends, (holiday friends) let great reserve be used—My very earnestness in this wish may seem ridiculous to you; but remember there are readers, and very sharp-sighted readers too in London, Paris and St: Petersburg as well as in Boston; New-York and Washington—I have never learnt the art of turning my letters to my family and dearest friends into a diplomatic Correspondence—I must write to you in careless confidence or I cannot write at all—Yet, sloven as I am, I do not like to present myself in my night-cap and bed-gown, before assemblies of Emperor’s, Kings Princes and Peoples—still less to have reported to them, what I say about some of them to my nearest intimates; which though strictly true, and not improper for me thus to say, assumes a very different character, when appearing as if authorized by myself and under my name.
But I was saying there has been a prospect that Russia would have before this time Peace with Britain, and War with France—Had it been realized I think the War between us and England would have been inevitable—I have been strongly apprehensive it would be so at all events; from this obstinacy of the British Government in adhering to their orders of Council—I pray God that it may prove otherwise, and that Mr: Foster whom they have now sent out as Minister may carry something which we can accept—The orders of Council have brought upon England herself burdens which she cannot much longer bear, and infamy which she can never wash out—A paper currency depretiating to nothing, and fraud and perjury, under public authority by her system of licences.—Their Bank Bills are already thirty per Cent below par, and consequently the exchange is every where draining them of the precious metals—They debate about it in Parliament, where the Chancellor of the Exchequer talks on the subject like a school-boy or a pettifogger—he is told there is an excess of paper, and he asks for a definition of excess—He hears that Spanish Dollars pass for six shillings sterling a piece, and he quibbles upon the meaning of depretiation—Mean time the Bank piles million upon million of paper money—the necessaries of life rise nearly if not quite in proportion to silver and gold—There is a paper price and a specie price for every thing that can be bought and sold, and to crown the whole a man’s person cannot be arrested for a debt after a tender of payment in paper, but his estate may be sold on Execution to effect a payment in coin—The frauds and perjuries of the licence trade have been exposed, and they are the genuine though base-born offspring of the Orders in Council—But the project of monopolizing the Commerce of the World still makes them cling to this base and disgraceful system, and Heaven alone can turn their minds from it—When will Britain and France, and America become sensible that neither of them will ever attain the full extent of its pretensions, and begin to think of what each must yield to the pretensions of the other?—The Emperor Napoleon is said to have made a speech not three months ago, asserting in the broadest terms that he would atchieve the utter ruin of Great-Britain—How long will it be before he recovers from that delirium?—God only knows; who for wise purposes, however mysterious to us, makes the heathen rage, and the people imagine a vain thing—
I will write as soon as possible to my boys—In the mean time I ask the Blessing of Heaven upon them; on my Father; on all the family around you, and Benjamin’s portion upon you.
A.